Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/517,718 which was filed on 7/22/2019. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.
 

Response to Amendment
In the response filed 9/9/2022, claims 1, 9, and 17 have been amended.  No new claims have been added or cancelled. Accordingly, claims 1-20 stand pending.

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas et al. (US2017/0140049), hereinafter Chefalas, in view of Blaschke et al. (US2004/0003346), hereinafter Blaschke, and Fleck et al. (US2020/0142544), hereinafter Fleck.

Regarding Claim 1:
Chefalas teaches:
A method for enhanced navigation in a web browser comprising: presenting, by one or more computer processors, a plurality of web pages in the web browser to a user (Chefalas, figure 1, [0003, 0019, 0030], note processor, note logging webpages displayed in a browser to the user); 
navigating, by one or more computer processors, one or more web pages of the plurality of webpages (Chefalas, [0030, 0037], note displaying the webpage, note the associated URL); 
storing, by one or more computer processors, a browsing history of the user of recently presented web pages (Chefalas, [0019, 0030], note the users browsing history is recorded and can be examined in a number of ways including by time of day; note the log is stored); 
determining, by one or more computer processors, whether a dwell time of the user on a first web page of the one or more web pages exceeded a threshold time (Chefalas, [0030, 0034], note determining that the user has viewed the webpage for a threshold amount of time); and 
responsive to determining that the dwell time of the user on the first web page did exceed the threshold time, adding, by one or more computer processors an of-user-interest tag to the first web page stored to the browsing history (Chefalas, [0030, 0034, 0037], note for viewed webpages, e.g. webpages that were observed for a time longer than a threshold amount, adding a tag corresponding to an emotion associated the webpage, which is interpreted as an of-user-interest tag).
While Chefalas teaches storing and searching a user’s browser’s history, Chefalas doesn’t specifically teach navigating the webpages by following at least one hyperlink as well as the browsing history being stored as a chronological list.  However, Blaschke is in the same field of endeavor, information retrieval, and Blaschke teaches:
presenting, by one or more computer processors, a plurality of web pages in a web browser to a user (Blaschke, figure 1, [0015], note processor, note web browsing for present web pages);
navigating, by one or more computer processors, one or more web pages of the plurality of webpages by following at least one hyperlink provided in the one or more web pages (Blaschke, figure 2 and 4, [0032, 0034, 0038], note navigating the webpages based on the hyperlink provided in the web pages)
storing, by one or more computer processors, a browsing history of the user as a chronological list of recently presented web pages (Blaschke, figure 2 and 4, [0032, 0034], note the browsing history is stored sequentially, e.g. a chronological list)
determining, by one or more computer processors, whether a dwell time of the user on a first web page of the one or more web pages exceeded a threshold time (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note determining if the webpage was displayed for a minimum amount of time); 
presenting the user with an enhanced back button and an enhanced forward button on the web browser, wherein the enhanced back button allows the user to skip back through the one or more web pages, that were stored in the browsing history of the user, such as, to the first web page viewed by the user and the enhanced forward button allows the user to skip forward through the one or more web pages, that were stored in the browsing history of the user, such as, to a most current web page viewed by the user (Blaschke, abstract, figures 4 and 5, [0035, 0037], note the back and forward buttons are used to navigate through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back and forward commands; note that these buttons allow the user to skip back and forward through the browsing history list to the desired page, e.g. the first web page viewed by the user or the most current web page viewed by the user).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches storing, searching, and navigating a user’s browser’s history, Chefalas as modified doesn’t specifically teach an enhanced back button that is not part of original navigation controls of the web browser and an enhanced forward button that is not part of original navigation controls of the web browser, wherein both the enhanced back button and the enhanced forward button are added on the web browser.  However, Fleck, is in the same field of endeavor, information retrieval, and Fleck teaches:
an enhanced back button that is not part of original navigation controls of the web browser and an enhanced forward button that is not part of original navigation controls of the web browser, wherein both the enhanced back button and the enhanced forward button are added on the web browser (Fleck, [0003, 0149], note adding or removing navigational buttons.  When combined with the previous references this would be for the enhanced back and forward buttons as taught by Chefalas and Blaschke).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fleck as modified because this would improve the user experience and efficiency of the browser (Fleck, [0003]).

Regarding Claim 2:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
responsive to determining that the dwell time of the user on the first web page did not exceed the threshold time, presenting, by one or more computer processors, a new web page to the user (Chefalas, [0030, 0034], note the log of the users browsing history only consists of webpages that were viewed by the user for more than a threshold amount of time, therefore if it was determined that the dwell time did not exceed the threshold time the webpage would not be logged and a different webpage would be presented to the user in the results of searching the users browsing history) (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note that if the minimum dwell time is not meet a new web page is presented when going back or forward through the history).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

Regarding Claim 3:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
receiving, by one or more computer processors, an input from the user, wherein the input from the user is one of an enhanced back command from an enhanced back button and an enhanced forward command from the enhanced forward button, and wherein the enhanced forward command is active when the enhanced back command is utilized (Blaschke, abstract, figures 4 and 5, [0035, 0037], note the back and forward buttons are used to navigate through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back and forward commands; note that these buttons allow the user to skip back and forward through the browsing history list to the desired page); 
responsive to receiving the input from the user, searching, by one or more computer processors, the browsing history of the user for a most recent occurrence of the of-user-interest tag (Chefalas, [0012, 0014 0016], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag), wherein: 
the browser history is searched backwards when the input is the enhanced back command (Chefalas, [0012, 0014 0016], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag) (Blaschke, abstract, figures 4 and 5, [0035], note the back button is used to navigate back through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back command);  and 
the browser history is searched forwards when the input is the enhanced forward command (Blaschke, abstract, figures 4 and 5, [0035], note the forward button is used to navigate forward through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced forward command); and 
responsive to locating the most recent occurrence of the of-user-interest tag, presenting, by one or more computer processors, a web page associated with the most recent occurrence of the of-user-interest tag (Chefalas, [0012, 0014 0016, 0037], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

Regarding Claim 4:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
responsive to not locating the most recent occurrence of the of-user-interest tag, presenting, by one or more computer processors, a most recent web page stored to the browser history of the user (Chefalas, [0012, 0014 0016, 0037], note searching the users browsing history and restricting to only results with a specified emotional state tag, e.g. of-user-interest tag) (Blaschke, abstract, figures 4 and 5, [0035], note the back and forward buttons are used to navigate through the browsing history and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back and forward commands.  When combined with the previous reference this would include when the tag is not located, the most recent web page would be presented from the browsing history list as taught by Blaschke).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).

Claim 9 discloses substantially the same limitations as claim 1 respectively, except claim 9 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 1 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 1.

Claim 10 discloses substantially the same limitations as claim 2 respectively, except claim 10 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 2 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 2.

Claim 11 discloses substantially the same limitations as claim 3 respectively, except claim 11 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 3 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 3.

Claim 12 discloses substantially the same limitations as claim 4 respectively, except claim 12 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 4 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 4.

Claim 17 discloses substantially the same limitations as claim 1 respectively, except claim 17 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 1 is directed to a method. Therefore claim 17 is rejected under the same rationale set forth for claim 1.

Claim 18 discloses substantially the same limitations as claim 2 respectively, except claim 18 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 2 is directed to a method. Therefore claim 18 is rejected under the same rationale set forth for claim 2.

Claim 19 discloses substantially the same limitations as claim 3 respectively, except claim 19 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 3 is directed to a method. Therefore claim 19 is rejected under the same rationale set forth for claim 3.

Claim 20 discloses substantially the same limitations as claim 4 respectively, except claim 20 is directed to a system comprising one or more computer processors and one or more computer readable storage media (Chefalas, figure 1, note processor and storage), while claim 4 is directed to a method. Therefore claim 20 is rejected under the same rationale set forth for claim 4.

Claim Rejections - 35 USC § 103

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas in view of Blaschke, Fleck, and Moore et al. (US2010/0115451), hereinafter Moore.

Regarding Claim 5:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
restricts the enhanced back command to web pages in the browser history of the user that include a same tab indicator as a current tab active in the web browser (Blaschke, abstract, figures 4 and 5, [0035], note the back and forward buttons are used to navigate through the browsing history of the currently active tab and will not reference the pages that are not viewed for the minimum amount of time, which is interpreted as the enhanced back and forward commands);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches searching and navigating through a user’s browsers history, Chefalas as modified doesn’t specifically teach adding, by one or more computer processors, a tab indicator to each web page in the browser history of the user, wherein: the tab indicator indicates which tab in a web browser with a plurality of tabs each web page is located; and the tab indicator restricts the enhanced back command to web pages in the browser history of the user that include a same tab indicator as a current tab active in the web browser. However, Moore is in the same field of endeavor, information retrieval, and Moore teaches:
adding, by one or more computer processors, a tab indicator to each web page in the browser history of the user (Moore, figure 4c, [0037, 0049, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, that the web pages are associated with and is interpreted as a tab indicator), wherein: 
the tab indicator indicates which tab in a web browser with a plurality of tabs each web page is located (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, that the web pages are associated with and is interpreted as a tab indicator); and 
the tab indicator restricts the enhanced back command to web pages in the browser history of the user that include a same tab indicator as a current tab active in the web browser (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, note that the back command may be restricted to the current tab active, when combined with the previously cited references this would be for the browsing history of Blaschke which teaches the enhanced back and forward commands on the current active tab).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Moore as modified because this would improve navigation and history storage between tabs.

Regarding Claim 6:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
responsive to determining that the change in the web browser has occurred, adding, by one or more computer processors, the web page of the web browser associated with the most recent web page viewed by the user (Blaschke, figure 2 and 4, [0032, 0034], note the browsing history is stored sequentially, e.g. a chronological list);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches searching and navigating through a user’s browsers history, Chefalas as modified doesn’t specifically teach determining, by one or more computer processors, whether a change from a first tab to a second tab in the web browser has occurred; responsive to determining that the change from the first tab to the second tab in the web browser has occurred, adding, by one or more computer processors, a tab pointer to the web page in the first tab of the web browser associated with the most recent web page viewed by the user;  However, Moore is in the same field of endeavor, information retrieval, and Moore teaches:
determining, by one or more computer processors, whether a change from a first tab to a second tab in the web browser has occurred (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, note determining a change from the old tab to the new); and 
responsive to determining that the change from the first tab to the second tab in the web browser has occurred, adding, by one or more computer processors, a tab pointer to the web page in the first tab of the web browser associated with the most recent web page viewed by the user (Moore, figure 4b and 4c, [0037, 0049-0052, 0055], note the browsing history is stored as a travelogue, note each tab has its own travelogue, e.g. history, note determining a change from the old tab to the new and adding to the history).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Moore as modified because this would improve navigation and history storage between tabs.

Claim 13 discloses substantially the same limitations as claim 5 respectively, except claim 13 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 5 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 5.

Claim 14 discloses substantially the same limitations as claim 6 respectively, except claim 14 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 6 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 6.

Claim Rejections - 35 USC § 103

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas in view of Blaschke, Fleck, and Yadav et al. (US2018/0025050), hereinafter Yadav.

Regarding Claim 7:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
the dwell time of the user is based on one of an amount of time the user viewed the first web page and a camera monitoring the user (Chefalas, [0030], note viewing time is determined by a camera monitoring the user viewing the first webpage) (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note determining if the webpage was displayed for a minimum amount of time); 
the amount of time the user viewed the first web page is determined by a time speech input was received by an audio interface (Chefalas, figure 3, [0030, 0032, 0034-0035, 0051], note viewing time is determined by a camera monitoring the user viewing the first webpage, note tracking the users eyes is interpreted as detecting page scrolling; note that a user input may be from a microphone which is interpreted as speech input) (Blaschke, figure 2, 4, 6, [0032, 0034, 0038], note determining if the webpage was displayed for a minimum amount of time by a user action such as by clicking a link or button, which is interpreted as either a touchscreen input or cursor input.  While Blaschke doesn’t specifically teach speech input as a user action, when combined with the other reference the user action may be speech input as taught by Chefalas and Yadav); and 
the camera monitoring the user determines a tracking of facial movements of the user, a counting of eye blinking of the user, and a tracking of eye motion of the user (Chefalas, [0030, 0035], note the camera tracking the facial movements and the eye motions of the user).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches monitoring the user to determine if they are viewing the webpage, Chefalas as modified doesn’t specifically teach a counting of eye blinking of the user; However, Yadav is in the same field of endeavor, monitoring user engagement, and Yadav teaches:
the amount of time the user viewed the first web page is determined by a time speech input was received by an audio interface (Yadav, figure 3, [0050-0051, 0056, 0061], note detecting disengagement of a user using voice input from a microphone sensor.  When combined with the previous references this would be used to determine viewing/dwell time as taught by Chefalas and Blaschke).
the camera monitoring the user determines a tracking of facial movements of the user, a counting of eye blinking of the user, and a tracking of eye motion of the user (Yadav, [0065], note tracking eyes and counting of eye blinking to determine if a user is disengaged).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Yadav as modified because this would improve the systems performance of tracking user facial expressions and viewings (Yadav, [0065]).

Claim 15 discloses substantially the same limitations as claim 7 respectively, except claim 15 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 7 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 7.

Claim Rejections - 35 USC § 103

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chefalas in view of Blaschke, Fleck, and Raman et al. (US2009/0292656), hereinafter Raman.

Regarding Claim 8:
Chefalas as modified shows the method as disclosed above;
Chefalas as modified further teaches:
the threshold is based on the viewing habits of the user (Blaschke, figure 5, [0035], note the user may configure the minimum display time threshold, which is interpreted as being based on the view habits of the user); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Blaschke as modified because this would improve system operability by removing unwanted webpages when navigating through the browsing history (Blaschke, [0012-0014]).
While Chefalas as modified teaches the minimum time is configurable, Chefalas as modified doesn’t specifically teach the threshold is variable based on a content of the web page being viewed; However, Raman is in the same field of endeavor, information retrieval, and Raman teaches:
the threshold is variable based on a content of the web page being viewed (Raman, [0026], note monitoring user activity and deriving rules based on the monitored user activity such as the time spend reading political content. When combined with the previously cited references this would be used to adjust the minimum threshold time based on the content of the web page, such as the example political content).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Raman as modified because this would improve the relevancy of the content stored.

Claim 16 discloses substantially the same limitations as claim 8 respectively, except claim 16 is directed to a computer program product comprising one or more computer readable and non-transitory storage media (Chefalas, figure 1, note storage), while claim 8 is directed to a method. Therefore claim 16 is rejected under the same rationale set forth for claim 8.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrow (US2018/0341378) teaches monitoring audio input for user activity;
White et al. (US2008/0281817) teaches adding enhanced back buttons to the browser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             9/27/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152